809 So.2d 891 (2001)
Ex parte Dominique RAY.
(In re Dominique Ray v. State).
1001192.
Supreme Court of Alabama.
July 27, 2001.
William W. Whatley, Jr., Montgomery; and Julianna Taylor, Montgomery, for petitioner.
Bill Pryor, atty. gen., and Beth Jackson Hughes, asst. atty. gen., for respondent.
LYONS, Justice.
The petition for the writ of certiorari is denied.
In denying the petition, we note that the discussion by the Court of Criminal Appeals in Ray v. State, 809 So.2d 875 (Ala. Crim.App.2001), concerning the testimony of the medical examiner and the testimony of Investigator Roy Freine is unnecessary to the resolution of the issue concerning the sufficiency of the corroborative evidence.
WRIT DENIED.
MOORE, C.J., and HOUSTON, SEE, BROWN, JOHNSTONE, HARWOOD, WOODALL, and STUART, JJ., concur.